                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 JOEL SNIDER                                       CIVIL ACTION

                           v.                      NO. 15-951

 PENNSYLVANIA DEPT. OF
 CORRECTIONS, et al.


 JOEL SNIDER                                       CIVIL ACTION

                           v.                      NO. 18-801

 OFFICER MCKEEHAN, et al.



                                      MEMORANDUM

KEARNEY,J.                                                                       January 13, 2020

        Joel Snider is serving a thirty to sixty-year sentence in state prison after his August 2014

plea of guilty but mentally ill to a July 2010 third degree murder and burglary in this District. As

our Court of Appeals recently instructed in Geness v. Cox, mentally ill persons may proceed on

Americans with Disabilities Act claim against the state. 1 But we first need to know if the prisoner

is suffering a disabling level of mental illness. Our review is hampered when the prisoner proceeds

pro se and does not provide grounds to qualify for a guardian ad !item other than his unsupported

claims contradicted by his conduct and earlier judicial findings. He seems to agree he is not

constitutionally entitled to counsel in his civil cases. He instead argues the judicial system and

prisons must provide him accommodations as a self-described mentally ill prisoner so he can better

access the civil courts.

        Mr. Snider is now entering his seventh year of pro se litigation challenging

accommodations provided to him in state and federal courts, conditions of his custody, and arguing
 state actors retaliate against him for his grievances. He is also pursuing Post-Conviction Relief

Act claims in state court challenging his 2014 guilty plea. He apparently has not exhausted state

court remedies, nor has he sought habeas relief seeking to vacate his guilty plea. He instead filed

at least four actions in this District and two in Western District of Pennsylvania with largely the

same arguments although focused on different prisons. We now have four federal trial judges

reviewing the same or very similar prison treatment issues as well as state court judges reviewing

his guilty plea. We sua sponte raised the issue of consolidating these two cases before us but the

state actor defendants argued the federal cases are not related given different correctional facilities

and defendants. Mr. Snider has yet to get near a trial date; he has not proceeded beyond the

pleadings before us.

        Our review is more complicated by Mr. Snider pro se appealing interlocutory Orders

continuing to divest trial courts of jurisdiction: e.g., he now has five matters in our Court of

Appeals, including an appeal of our Order denying him a volunteer guardian ad !item and our

Order denying him permission to appeal this same interlocutory order. We cannot determine

whether Mr. Snider has valid federal claims in many instances because we cannot get to the merits

of his pleadings. We are not presently aware of an attorney willing to represent Mr. Snider. Even

ifwe did know of an attorney, we are not certain Mr. Snider will listen to an attorney as he claims

attorneys representing him erred in both his criminal case warranting post-conviction relief and in

the 2013 case in this District where volunteer counsel settled a claim for him but he now wants to

vacate the settlement claiming his volunteer counsel did not consult with him.

        In his latest series of filings, Mr. Snider pro se asks all the four federal judges with the six

cases to consolidate earlier filed cases in this District into later filed cases in the Western District

of Pennsylvania. We cannot and will not do so today as to the cases before us as there is no



                                                   2
 articulated basis to transfer venue today and, even if we did transfer, the transferee district would

need to consolidate.

        But we must now stay the resolution of nine pending motions to dismiss in Mr. Snider's

2015 case at No. 15-951 before us because he appealed an interlocutory decision in No. 15-951

after we told him twice he could not do so. These appeals could be considered frivolous which

would not stay our ongoing progress for all the reasons in our detailed findings in support of our

September 30, 2019 Order denying a guardian ad !item. But his arguments have marginal validity

and the issues affect all aspects of his case at No. 15-951 as he claims he is incompetent to proceed

without a guardian ad !item and appointment of counsel in this civil action and presumably others.

This same argument arguably applies to No. 18-801 also before us with two pending and briefed

motions to dismiss.

        In accompanying Orders, we deny Mr. Snider's motions for consolidation but

unfortunately must stay the progress of No. 15-951 and No. 18-801 and direct all parties to file no

further briefing in either of these two cases until jurisdiction is vested back in our Court. Absent

further grounds, we will not transfer venue of No. 15-951 as the claims arise in this District. We

may transfer venue of No. 18-801 as it arises from conduct in the Western District of Pennsylvania

but not until after our Court of Appeals resolves the present appeal of our September 30, 2019

Order in No. 15-951 denying a guardian ad !item. We deny relief in the third case at No. 18-1789

as there is no matter before us after we dismissed the case and Mr. Snider appealed our dismissal.

I.     Background

       Police arrested Joel Snider in July 2010 for murder and other charges arising from the

shooting death of Sudharman Joseph Fenton in Union County, Pennsylvania. 2 After an October

12, 2010 preliminary hearing, a magisterial district judge found sufficient evidence to detain Mr.



                                                  3
Snider for trial. Mr. Snider alleges he spent time as a pre-trial detainee at the Union County prison,

the Snyder County prison, the Clinton County Correctional Facility, the Pennsylvania Department

of Corrections, and Torrance State Hospital from September 2010 to August 2014.

        On August 8, 2014, Mr. Snider entered a negotiated plea of guilty but mentally ill to one

count of third-degree murder and one count ofburglary. 3 The state court sentenced Mr. Snider to

the agreed-upon aggregate sentence of thirty to sixty years' incarceration. 4 He is now incarcerated

in the Western District of Pennsylvania.

    A. Mr. Snider's alleged disabilities.

        Mr. Snider alleges he is disabled under the Rehabilitation Act (RA), 29 U.S.C. § 794, and

Americans with Disabilities Act (ADA), 42 U.S.C. §§ 12131, 12181, because of mental illness

and a hearing impairment. 5 Mr. Snider alleges diagnoses of attention deficit disorder,

schizophrenia paranoid type or schizoaffective disorder bi-polar type, bi-polar I disorder with

psychotic features, and post-traumatic stress disorder. 6 He alleges his mental illness substantially

limits his brain function and adversely affects "nearly every aspect of his daily life, including his

ability to care for himself and other major life activities such as sleeping, learning, reading,

concentrating, socializing and communicating." 7 Mr. Snider alleges the Pennsylvania Department

of Corrections "regards" Mr. Snider as having "personality disorders" including anti-social

personality disorder, borderline personality disorder, and narcissistic personality disorder. 8 Mr.

Snider alleges his lack of capacity prevents him from "meaningful court access." He claims a

statutory right to counsel to allow him access to the civil courts.

   B. Mr. Snider's 2013 case before Judge Brann at No. 13-1226 appears to be on appeal.

       Before pleading guilty but mentally ill to third degree murder in August 2014, Mr. Snider

filed Snider v. Motter, No. 13-1226 pending before Judge Brann.           In his Second Amended



                                                  4
 Complaint, Mr. Snider alleged Warden Jaqueline Motter, Clinton County Correctional Facility,

correctional officers, and nurses violated Mr. Snider's rights under the Eighth and Fourteenth

Amendments and the ADA during pre-trial detention by using excessive force, deliberate

indifference to medical needs, and discriminated against him on the basis of his disability by failing

to provide him with a reasonable accommodation in violation of Title II of the ADA. 9 Mr. Snider

alleges "numerous incidents of retaliation and harassment related to his religion and mental illness

during his incarceration" at the Clinton County Correctional Facility, located in this District. 10

        After counsel from the Pennsylvania Institutional Law Project entered her appearance on

behalf of Mr. Snider, the parties reached a settlement and agreed to a dismissal of the case on

March 27, 2019. Mr. Snider then filed a notice of appeal challenging, among other orders, the

stipulation of dismissal upon the parties' settlement. Mr. Snider's appeal is currently pending in

our Court of Appeals at No. 19-1991.

    C. Mr. Snider pleads guilty but mentally ill to third degree murder and burglary.

        On August 4, 2014, Mr. Snider pleaded guilty but mentally ill to third degree murder. His

counsel submitted a sentencing memorandum. 11 The sentencing memorandum included reference

Clarence Watson, J.D., M.D. psychiatric evaluation as requested by Mr. Snider's counsel in the

criminal case. 12 After examination, Dr. Watson opined on (1) Mr. Snider's capacity to stand trial;

and (2) Mr. Snider's mental state at the time of the offenses.

       Dr. Watson concluded Mr. Snider possessed the mental capacity to assist his counsel in his

defense and the capacity to stand trial on his current criminal charges, opining:

       During my examination, Mr. Snider had no difficulty demonstrating competency-related
       knowledge and skills. He was well aware of the nature of the charges against him,
       appreciated the seriousness of the charges, acknowledged the evidence likely to be
       presented against him, and knew the potential penalties he could face if found guilty. He
       was easily able to discuss the roles and functions of important courtroom personnel. He
       was aware of the nature of the available plea process and demonstrated knowledge of basic


                                                 5
           courtroom procedures. He did not demonstrate any deficits in his ability to assist his
           counsel in his defense.

           Accordingly, Mr. Snider does possess the mental capacity to assist his counsel in his
           defense and the capacity to stand trial on his current criminal charges. 13


           Dr. Watson then opined on Mr. Snider's mental state at the time of the offenses, including

four issues: (1) "whether Mr. Snider was suffering from mental disease or defect at the time of the

acts with which he is charged"; (2) "whether Mr. Snider was laboring under such defect ofreason,

from disease of the mind, as not to know the nature and quality of the acts he was doing at the time

of the offenses;" (3) "whether Mr. Snider was laboring under such defect ofreasons, from disease

of the mind, as not to know that what he was doing was wrong at the time of the offense"; and (4)

"whether Mr. Snider, due to mental disease or defect lacked substantial capacity to conform his

conduct to the requirements of the law at the time of the offenses." 14

           Dr. Watson opined, "with a reasonable degree of medical certainty that Mr. Snider was

laboring under a mental disease or defect (Schizophrenia, Paranoid Type) which so impaired his

reason on July 4 and July 5, 2010 [dates of the offenses] that with respect to the acts with which

he is charged, he did not know the nature and quality of the acts, nor did he know the wrongfulness

of the acts, nor did he have substantial capacity to conform his conduct to the requirements of the

law." 15




                                                  6
    D. Mr. Snider's three cases assigned to us.

       Three of Mr. Snider's six current cases are before us: Snider v. Pennsylvania Department

of Corrections, No. 15-591; Snider v. McKeehan, No. 18-801; and, Snider v. United States, No.

18-1789.

               1. Mr. Snider's complaint in No. 15-951 is now before our Court of Appeals
                  as Mr. Snider seeks permission to appeal an interlocutory order.

       In No. 15-951, Mr. Snider sues over seventy entities and individuals including the

Commonwealth of Pennsylvania, the Pennsylvania Department of Corrections, the United States,

the United States District Court for the Middle District of Pennsylvania, Pennsylvania's Unified

Judicial System, the Pennsylvania Attorney General's office, various prison wardens and

corrections officers. He claims each violated his rights under the ADA and RA, the United States

Constitution, and Pennsylvania law. He alleges he is being excluded from programs and services

in the state and federal court system and within the Pennsylvania Department of Corrections.

       Mr. Snider's complained-of conduct can be broken into six broad categories:

       a. Discrimination based on disability by denying access to the "programs, activities and
          services or judicial proceedings" of the Court of Common Pleas of Union County
          Pennsylvania in the underlying criminal case, Commonwealth v. Snider, from July 7,
          2010 to the present. Complained-of conduct includes placement in solitary
          confinement; inadequate mental health care; inability to work with defense counsel in
          his criminal action because he became severely mentally ill as a result of prison
          conditions; his mental condition made him incompetent to accept a guilty but mentally
          ill plea; and feeling "coerced by the actions of the prison staff." 16 Mr. Snider alleges
          the Court of Common Pleas of Union County 17 "knew Mr. Snider had severe mental
          illness" but "during the course of his criminal case and appeal period, the court
          repeatedly failed to make accommodations for [his] disability excluding him from
          meaningful participation in their programs, activities and services, including judicial
          proceedings." 18

       b. Discrimination by the United States, the former Acting Attorney General of the United
          States, and the United States District Court for the Middle District of Pennsylvania
          based on disability by denying access to the "programs, activities and services or
          judicial proceedings" of the United States District Court for the Middle District of
          Pennsylvania from May 3, 2012 to the present. 19 Mr. Snider alleges the United States,

                                               7
    the former Acting Attorney General, and this District Court discriminated against him
    on the basis of his disability and excluded him from participation in judicial
    proceedings because the District Court knew he had severe mental illness and, rather
    than accommodating him, "took steps to confuse his participation and to take
    advantage of his expressions of mental illness and to punish him for such expressions"
    by "(a) filing documents in the wrong order, wrong case or wrong title; (b) using this
    to misconstrue his pleadings in motions, briefs, etc.; (c) punishing and making adverse
    comments due to his hypervigilant document filing or disorganized thinking; (d) using
    obstructive techniques and misconstruing pleadings to avoid his claims under the ADA
    and [RA] against [the Commonwealth, Pennsylvania Department of Corrections,
    Union County], etc.; (e) engaging in ex-parte mental health reviews of [his]
    competency by asking defendants who are biased and have an adverse interest, to
    report to the court on Mr. Snider's mental health." 20 Because of his mental health
    disability, he doesn't know who to research ADA claims, he has been denied legal help
    at various prisons when he asked for help, and his "filings were repeatedly
    dismissed." 21

c. Discrimination based on disability by denying access to programs and activities or
   services within the prison system. 22 Mr. Snider alleges while incarcerated at State
   Correctional Institution ("SCI") Graterford in the Eastern District of Pennsylvania he
   "was not allowed" to participate in the programs and activities or services of the mental
   health unit there. He alleges from May 7, 2013 to the present, the Pennsylvania
   Department of Corrections excluded him from "numerous" programs, activities, and
   services because of his disability. 23

d. Conditions of custody: Mr. Snider complains of being placed in solitary confinement
    as a pre-trial detainee beginning in December 2012, and abuse in various state
   prisons. 24 He alleges the conditions of solitary confinement exacerbated the symptoms
    of his mental health disability obstructing his access to his criminal case. As a result
   of the abusive conditions of custody and the effect on his mental illness, Mr. Snider
   alleges he "was not competent to accept a plea in his criminal case of Guilty-But-
   Mentally-Ill."25 He alleges the Pennsylvania Attorney General's Office prosecuted
   him in the criminal case and treated him "as any other non-disabled defendant"; argued
   Mr. Snider should be housed in solitary confinement "due to behaviors which they
   knew to be caused by his mental health disability in the county prisons" and "did so
   despite knowing [he] has severe mental illness and knowing how solitary affected
   persons who had severe mental illness"; and encouraged conflict between Mr. Snider
   and his counsel in the criminal case. 26 Mr. Snider alleges the Attorney General's
   Office took these actions against him to "obstruct [him] from presenting a case that his
   actions related to the charges in his criminal case were caused entirely by reason of
   disability" and "to prevent [him] from having meaningful participation in the [Union
   County Court of Common Pleas'] judicial proceedings", and "performed a psychiatric
   review . . . for his mental health defense when he was not competent and took
   advantage of the circumstance to falsify the report in order to coerce and intimidate
   [him] into entering a plea bargain. " 27



                                        8
e. Deliberate indifference to serious medical needs by the Commonwealth and
   Pennsylvania Department of Corrections. Mr. Snider alleges throughout his second
   amended complaint denial of adequate mental health care or denial of care altogether. 28

f.   Retaliation for filing grievances, "attempted court access, seeking mental health care,
     and for attempting to assist other disabled inmates:

        1) between December 2012 and May 2013 :29 Mr. Snider alleges he complained
            to Defendant Shawn Cooper, Deputy Warden of the Snyder County prison,
            about abuse in the Snyder County prison. Snyder County prison is in the Middle
             District of Pennsylvania. Mr. Snider alleges Warden Shaffer and Deputy
            Warden Cooper retaliated against him for complaining by transferring Mr.
             Snider to the Clinton County Correctional Facility; Deputy Warden Cooper
            placed a false report in Mr. Snider's file he assaulted a female officer at Snyder
            County prison; Clinton County Correctional Facility staff harassed Mr. Snider
            with the intention to exacerbate his mental health illness and to cause harm to
            the defense of the criminal action in Commonwealth v. Snider; Clinton County
            Correctional Facility staff obstructed Mr. Snider's access to medical care and
            medications; Clinton County Correctional Facility Defendants Ronald Nolte,
            Michael Shearer, Darby Hughes, Tyler Walker, Joshua Richards, and an
            "Officer Edger" created "false documentation and numerous disciplinary
            sanctions based on the resulting behavior of Mr. Snider"; Mr. Snider again tried
            to file grievances, and retaliation in the form of abuse and discrimination
            intensified; Clinton County Correctional Facility Defendants Nolte, Shearer,
            Richards, and others stole Mr. Snider's pens and obstructed his ability to
           purchase paper, pens, and paper; false disciplinary reports continued to be made
           and put into Mr. Snider's file; Defendants transferred Mr. Snider to the
           Pennsylvania Department of Corrections on May 7, 2013 and placed him in
           solitary confinement; Mr. Snider was denied a hearing and "was not put through
           and PA DOC classification"; Defendants denied Mr. Snider access to his
           defense counsel; Defendant Sergeant Romig forced Mr. Snider to "mail home"
           or "have destroyed" his Hindu prayer beads, prayer rug, and other religious
           items; Defendants transferred Mr. Snider to Coal Township County prison and
           placed him in solitary confinement; after Mr. Snider complained to
           Commonwealth Defendants Miller, Luscavage, Mooney, and Wetzel about
           conditions in solitary confinement, Defendants threatened and punished him,
           obstructed Mr. Snider's attempt to appeal placement in solitary confinement,
           "obstructed the process and punished" Mr. Snider after he filed grievances,
           obstructed Mr. Snider's "meaningful access to his defense counsel" including
           being denied visits with counsel, and when Mr. Snider's defense attorneys
           requested a transfer back to a county prison, Warden Shaffer said he would only
          do so if Mr. Snider stopped filing grievances. All of these actions "made Mr.
           Snider's criminal case more difficult" as threatened by Defendant Cooper. 30

       2) Retaliation in August 2014: Mr. Snider alleges he remained in solitary
          confinement in retaliation for reading a statement in court during his August


                                         9
                   2014 plea regarding prison conditions and how it affected his mental health and
                   "court access" in his criminal case; he appealed his placement in solitary
                   confinement to Defendant Wetzel; denial of medical treatment including
                   medication; a transfer to SCI Camp Hill; 31 upon arrival at SCI Camp Hill,
                   Defendant Corrections Officers McKeehan and Nichtman told Mr. Snider they
                   would destroy his legal files and religious items ifhe did not "mail them home";
                   when Mr. Snider asked to appeal Officers McKeehan's and Nichtman's
                   decision to either destroy his property or mail it home, Defendants yelled at him
                   and grabbed him, banged his head against the wall, wrote a false disciplinary
                   note, and placed Mr. Snider in solitary confinement; his legal files were stolen,
                   religious items were damaged or stolen; denial of psychiatric medicine, food,
                   recreation, pens, paper, cleaning supplies, a working toilet, and a phone all
                   allegedly as a result of his grievances; and Defendants made him carry heavy
                   boxes with his personal property while moving from cell blocks. 32

                3) Retaliation from May 7, 2013 to the present: Mr. Snider alleges after transfer to
                    the Pennsylvania Department of Corrections on May 7, 2013, Defendant
                    Sergeant Romig forced him to "get rid of' his religious items and threatened
                   retaliation for any attempted court access; placement in solitary confinement
                   for fifteen months; after submitting grievances about solitary confinement and
                   the loss of religious items, Defendant Longenderfer or supervisors put Mr.
                   Snider in a cell without a working toilet, flooded his cell, and tore apart one of
                   his remaining religious books; while at SCI Coal Township, 33 the medical staff
                   falsified his mental health records to "make it appear as if he did not have
                   mental illness" and then harassed him when he asked for mental health care,
                   refused to document his symptoms, ignored medical records, and characterized
                   him as "malingering"; punishment at SCI Coal Township in August 2014 (same
                   conduct as alleged in ECF Doc. No. 237 at ,r,r 171-224) for complaining about
                   solitary confinement; and when transferred to SCI Greene, 34 denied medical
                   care when requested and when he attempted to file grievance at SCI Greene and
                   to assist other disabled inmates in the grievance procedure, the medical staff
                   there denied him psychiatric medications; when he filed his complaint in this
                   action on May 7, 2015, Defendant Correction Officer King wrote a false
                   misconduct report, denied him medication, and refused to allow Mr. Snider to
                   call witnesses in a later misconduct hearing and placed him in solitary
                   confinement; Defendant Sanders harassed him about his litigation; SCI Greene
                   staff denied Mr. Snider meals, recreation, showers, and groups; refused to give
                   Mr. Snider a hearing test; and mailroom staff at SCI Waymart35 destroyed his
                   mail and religious items. 36


       Mr. Snider seeks declaratory relief each of these Defendants violated his rights; damages;

injunctive relief to "address ongoing retaliation, obstruction, defamation, exclusion and failure to

accommodate"; "a name clearing hearing"; costs, and other relief we deem equitable.

                                                10
        After reviewing dozens of his filings where he repeatedly sought relief for being denied

 access to the courts as a person with an alleged mental illness, we sua sponte ordered the parties

 show cause why we should not hold an evidentiary hearing and review medical records relating

to Mr. Snider's mental condition. 37 We simultaneously denied Mr. Snider's request for

appointment of counsel in a civil proceeding but, concerned he may need a guardian ad !item, we

stayed an analysis of Union County's and Warden Shaffer's pending motion to dismiss his second

amended complaint. 38 Mr. Snider sought an extension and then appealed our interlocutory

order. 39 Our Court of Appeals recently dismissed the appeal for lack of jurisdiction, returning the

case to us. 40 On September 30, 2019, we found no grounds to appoint a guardian ad !item: "Based

on Mr. Snider's own statement of competency, his vigorous and thorough advocacy in this and

other actions, the lack of adjudication of incompetency by any court, and lack of medical evidence

demonstrating mental illness of the type rendering him legally incompetent, we conclude Mr.

Snider is competent under Fed. R. Civ. P. 17(c)(2)."41

        Nine groups of Defendants moved to dismiss. After granting Mr. Snider extensions to

respond by January 3, 2020, he has not timely opposed the motions to dismiss. 42

               2.   Mr. Snider's complaint in No. 18-801 is subject to two pending and briefed
                    motions to dismiss.

       Mr. Snider brought another case in 2018 at No. 18-801 to "address the impeding and

frustrating of [his] attempts to have meaningful court access for the claims he is attempting to

present in" No. 15-951. 43 He continues to complain he has a severe mental health disability which

prevents him from prosecuting his claims in No. 15-951. He continues to complain about

retaliation for attempting to pursue legal claims and filing grievances.

       This 2018 complaint covers the time period beginning July 2017 and the conduct of prison

officials at SCI Somerset. 44 Mr. Snider alleges "prison authorities at SCI Somerset have

                                                 11
consistently refused to provide [him] with meaningful court access, frustrating and impeding his

claims" and "[t]here is no legal assistance program to any inmate at SCI Somerset, no matter how

disabled." 45 Mr. Snider alleges repeated harassment at SCI Somerset exacerbates his symptoms

of mental health disability making his court access even more difficult and affecting his court

access in his Post-Conviction Relief Act and direct appeals in his criminal case in state court. 46

        He claims retaliation for attempted court access and for helping other inmates with

grievances in violation of the First, Eighth, and Fourteenth Amendments and the anti-retaliation

provision of the ADA; supervisory liability for failing to address repeated constitutional violations;

defamation in violation of the Fifth and Fourteenth Amendments and state law; an "official cover

up" of legal claims in violation of the First and Fourteenth Amendments and anti-retaliation

provision of the ADA; liability for a policy or practice ofretaliation for attempted court access in

violation of the First and Fourteenth Amendments and the anti-retaliation provision of the ADA;

Eighth Amendment deliberate indifference to medical needs and state law malpractice and

negligence claims; disability discrimination under the ADA and RA and "regarded as disabled"

resulting in exclusion from programs, activities and services; and, denial of meaningful access to

the courts in violation of the First and Fourteenth Amendments.

       Defendants moved to dismiss. Mr. Snider filed oppositions to the motion to dismiss. The

substantive issues are now ripe for our decision.

               3. Our dismissal of Mr. Snider's complaint at No. 18-1789 is now on appeal

       On September 10, 2018, Mr. Snider brought another case at No. 18-1789 against the United

States and the United States District Court for the Middle District of Pennsylvania under the

Rehabilitation Act alleging the United States and the District Court excluded him from

participation in District Court's programs and activities because of his mental health disabilities.



                                                 12
Mr. Snider alleged he "attempted to participate in the court's programs between May 3, 2013 and

the present day"; "[t]he court knew of his mental health disability and saw how it adversely

affected his ability to present his pleadings, pursue his arguable claims and have them fairly review

by the court"; but nevertheless "the court repeatedly failed to make accommodations for his

disability or to make modifications to their rules and policies."47

        Mr. Snider complains the District Court violated the Rehabilitation Act by failing to

accommodate his mental health diagnoses in his prosecution of two other cases pending before it:

Snider v. Motter, No. 13-1226 and Snider v. Pennsylvania Department of Corrections, No. 15-

951. In each of these actions, Mr. Snider complains about the treatment he received in prison

including the denial of adequate medical care for his mental health diagnoses and placement in

solitary confinement and other mistreatment in retaliation for filing lawsuits all of which prevented

his ability to prosecute his claims. Mr. Snider complains the court in both actions denied him

counsel and denied his motions for leave to amend his complaints and extensions of time to file

notices of appeal. He claims all this conduct-treatment in prison and the District Court's orders-

work to exclude him from participation in the District Court's "programs and activities."

        When Mr. Snider filed this original complaint in September 2018, he also moved for leave

to proceed informa pauperis. 48 On October 2, 2018, we granted his motions for leave to proceed

informa pauperis under 28 U.S.C. § 1915(b) and dismissed his complaint with prejudice for lack

of subject matter jurisdiction without leave to amend because the United States and the District

Court are immune from suit under the Rehabilitation Act and an amended complaint against them

is futile. 49 In our Memorandum, we explained Mr. Snider cannot sue the District Court under the

Rehabilitation Act because he is disappointed with its orders, the United States and its federal

courts are immune from suit, and the Rehabilitation Act does not apply to the District Courts. so



                                                13
        On January 4, 2019, Mr. Snider moved for leave to amend his complaint. 51 Mr. Snider

 sought to change his claim against the United States and the District Court from a Rehabilitation

Act claim to a claim under the Americans with Disabilities Act and to add former Acting Attorney

General Matthew Whitaker as a defendant. 52

        On January 7, 2019, Mr. Snider filed a notice of appeal to our Court of Appeals from the

dismissal of his original complaint and the denial of his motion to file objections to our October 2,

2018 Order dismissing his case. 53 The same day, we denied Mr. Snider's motion for leave to

amend his complaint reminding him his notice of appeal divested us of jurisdiction while the matter

remains on appeal but denied his motion without prejudice to be renewed should he dismiss his

appeal or we are otherwise again vested withjurisdiction. 54

        After withdrawing his notice of appeal, which our Court of Appeals granted, again moving

for appointment of counsel which we denied without prejudice because of our lack of jurisdiction,

Mr. Snider changed his mind, and filed a motion to withdraw his motion to withdraw his appeal.

On November 15, 2019, the Court of Appeals denied Mr. Snider's motion to withdraw motion to

dismiss the appeal, which it construed as a motion to reopen the appeal, and the motion for

appointment of counsel and to reopen appeal.

       Mr. Snider then petitioned for rehearing. On December 17, 2019, our Court of Appeals

notified Mr. Snider any additional documents attached to the petition must be accompanied by a

motion to file the exhibits attached to the petition for hearing as required by Local Appellate Rules.

Our Court of Appeals directed Mr. Snider to file a motion or leave to attach exhibits to the petition

for rehearing no later than December 31, 2019. Mr. Snider filed his motion for leave on December

26, 2019. The petition for rehearing remains pending before our Court of Appeals.




                                                 14
         On January 3, 2020, we denied Mr. Snider's Motion to amend his complaint because his

 pending appeal in this action divests us of jurisdiction and because his proposed amendment to sue

 the United States, its officials, and the District Court appears to be futile. 55

                 4. The Commonwealth Defendants opposed consolidation of Nos. 15-951
                    and 18-801 in response to our show cause order.

         On January 18, 2019, we ordered the Commonwealth Defendants in case No. 15-951 to

file a status memorandum explaining the relationship between case No. 15-951 and case No. 18-

801 including the possibility of consolidating No. 18-801 into No. 15-951 and the relationship, if

any, of the other named Defendants to the Commonwealth Defendants. 56 At the time of our Order,

some defendants had already been terminated or not yet served with the second amended

complaint.

        The Commonwealth responded cases Nos. 15-951 and 18-801 should remain separated

because they have separate and distinct facts and claims. 57 The Commonwealth explained the

claims in No. 15-951 allege violations of the ADA and the First and Fourteenth Amendments

beginning as a pre-trial detainee and span "an extensive period of time and relate to the specific

conduct" of the Commonwealth Defendants and the Pennsylvania Department of Corrections,

Secretary Wetzel, Corrections Officers McKeehan and Nichtman, Karen Kaskie, a psychiatric

clinical nurse practitioner and SCI Coal Township, Union County, and Warden Shaffer. These

claims arise in this District. By contrast, No. 18-801 involves allegations regarding Mr. Snider's

incarceration and mental health from 2017 to the present including claims of retaliation at SCI

Somerset in the Western District. The Commonwealth Defendants argued the claims in the two

cases "stem from different and distinct time periods and are against different defendants from

different institutions." 58 While the Commonwealth recognized both cases relate to Mr. Snider's

alleged violations of his constitutional rights and mental health issues, it argued the two cases "are

                                                   15
 not duplicative or connected in any way" because they "relate to distinct events and should remain

 separate. " 59

         Mr. Snider disagreed with the Commonwealth's argument on the relationship between his

 cases at No. 15-951 and No. 18-801. 60 Mr. Snider argues his claims in No. 15-591 are the same

 as those he pursued in Snider v. Corbett, No. 13-1226. Mr. Snider contends his claims of retaliation

and denial of court access occurred regardless of the prison in which he is incarcerated and the

retaliation he experiences is caused by the same policy and practice of the Pennsylvania

Department of Corrections. 61

         We did not consolidate the actions as we need to determine whether there is a claim in

either of these cases before we consolidate.

     E. Mr. Snider's 2018 complaints in the Western District before Judges Cercone,
        Bissoon, and Lenihan.

         Mr. Snider filed two cases currently pending in the Western District of Pennsylvania: (1)

Snider v. Wittig, No. 18-703 assigned to Judge Cercone and referred to Judge Lenihan; and (2)

Snider v. Gilmore, No. 18-735 assigned to Judge Bissoon and also referred to Judge Lenihan.

         Mr. Snider filed Snider v. Wittig on May 25, 2018. Judge Lenihan granted Mr. Snider's

motion to proceed informapauperis. On November 18, 2019, Mr. Snider filed a "Supplementary

Complaint"62 and on December 18, 2019 another "Supplementary Complaint." 63 He again sues

the Pennsylvania Department of Corrections, Secretary Wetzel, Dr. Pillai (a defendant in No. 15-

951), Dr. Sheikh (a defendant in No. 18-801), and others. He complains of"an ongoing pattern of

indifference towards [his] mental health disability, outright refusal to provide any accommodations

for his mental health disability and intentional impediment of his access-to-court with refusal to

provide any additional modalities for meaningful access other than a law library and at times not

even that." 64 He alleges "an intensely malicious desire to impede [his] access-to-court, to cover


                                                16
up staff misconduct and also to impede [him] from helping other human beings voice their

concerns when they are unable to understand how to do so themselves." 65 He again brings claims

under the First, Fifth, Eighth, and Fourteenth Amendments, the RA, the ADA, a state law claim

for intentional infliction of emotional distress, and a new claim under the Religious Land Use and

Institutionalized Persons Act. 66

        Mr. Snider complains of conduct at SCI Greene (as alleged in No. 15-951, but SCI Greene

is not a defendant in No. 15-951 ): improper medical care; denial of reasonable accommodations

for his mental health disability for meaningful participation in programs and activities of the

prison; retaliation for filing grievances; failure to train staff to respond to mentally ill prisoners;

refusal to provide him assistance in practicing his religion including failure to arrange for Hindu

worship service and, because he is a Hindu, prison officials refused to allow him to attend Christian

worship services; failure to provide him accommodation in providing legal help by the prison

librarian resulting in denial of meaningful court access; impeding his claims in Snider v. Corbett,

No. 13-1226 (before Judge Brann) and Snider v. Pennsylvania Department of Corrections, No.

15-951; confiscation of religious items; impeding his mail; and false disciplinary charges. He

claims violations of the ADA and RA; a claim alleging a pattern and practice of retaliation for

protected acts and impeding prison access to court; a First Amendment violation and Religious

Land Use and Institutionalized Persons Act for impeding his religious practice; retaliation for his

attempted access to court and use of the prison grievance system and for providing other inmates

with legal help in violation of the First Amendment, ADA and RA; a "hostile environment" in

violation of the Eighth Amendment and state law intentional infliction of emotional distress claim;

a "cover-up" in violation of the First Amendment; Eighth Amendment deliberate indifference to

medical needs; procedural due process violation under the Fifth and Fourteenth Amendment and



                                                 17
Pennsylvania statute; and a denial of meaningful access to court in violation of the First

Amendment. 67

           On December 19, 2017, Judge Lenihan denied Mr. Snider's Motion for review under Rule

17 requesting a guardian ad !item, citing our September 30, 2019 Memorandum in No. 15-951. 68

           Mr. Snider filed Snider v. Gilmore on June 5, 2018. Judge Lenihan granted Mr. Snider's

motion to proceed informa pauperis. Mr. Snider filed an Amended Complaint on November 15,

2019. 69

           In a September 6, 2019 Order, Judge Lenihan denied Mr. Snider's Motion for an order to

perform a mental health evaluation seeking to compel his alleged treating physician to perform a

mental health examination. She explained to Mr. Snider he should submit a request to his treating

physician Dr. Bloom for an evaluation. 70 Mr. Snider objected to Judge Lenihan's Order which

Judge Bissoon denied on November 6, 2019. 71

           On November 26, 2019, Judge Bissoon denied Mr. Snider's Motion to merge his two cases

in the Western District of Pennsylvania finding Mr. Snider filed what appears to be the same

complaint as in Gilmore, merger is inappropriate now since both actions present the same

allegations, and there is no reason for two identical cases to be pending in the District. She

dismissed the case without prejudice as duplicative of Gilmore, 18-703. 72 Judge Bissoon closed

the case.

        On December 17, 2019, Judge Bissoon vacated her November 26, 2019 Order after Mr.

Snider explained his "Supplementary Complaint" is only meant to clarify his claims and to address

defendants' motions to dismiss the complaint. 73          Judge Bissoon concluded filing his

Supplementary Complaint as an Amended Complaint is error. Judge Bissoon vacated her




                                                18
 November 26, 2019 Order and reopened the case but denied Mr. Snider's motion to merge the

cases.

         Judge Bissoon's December 17, 2019 Order also vacated her November 26, 2019

Memorandum Order regarding a mental health evaluation. Judge Bissoon found Mr. Snider

provided evidence from his treatment providers a court order is required for a mental health

evaluation. She ordered Mr. Snider's current mental health providers at the facility where he is

currently housed arrange for a mental health evaluation which should, to the extent possible,

memorialize Mr. Snider's current diagnoses, primary symptoms and corresponding limitations,

prescribed medications and the efficacy of the medications. Judge Bissoon's preference is for the

evaluation to be performed by a mental health professional at the facility, but an evaluation by an

independent physician is acceptable.      Judge Bissoon ordered this evaluation completed by

February 17, 2020. 74 This effort marks the second time a federal judge has examined Mr. Snider's

competency for guardian ad !item purposes in one year.

    F. Mr. Snider's pending matters before our Court of Appeals.

         Mr. Snider repeatedly appeals interlocutory orders delaying the progress on his case as we

are divested (albeit temporarily) of jurisdiction. We are back in the same spot now as Mr. Snider

filed four appeals and one writ of mandamus arising from the same conduct.

                1. Appeal No. 19-1079.

         On January 10, 2019, Mr. Snider appealed our decision in dismissing his case at No. 19-

1789. In this most recently dismissed case, Mr. Snider sued the United States, the former acting

Attorney General of the United States, and the United States District Court for the Middle District

of Pennsylvania under the Rehabilitation Act alleging discrimination on the basis of his disability

by "fail[ing] to provide him with reasonable accommodations for his disability, causing him to be



                                                19
 excluded from participation in and from receiving the benefits of their programs." 75 Finding the

United States, the former acting Attorney General, and this Court immune from suit under the

Rehabilitation Act, we dismissed Mr. Snider's complaint with prejudice for lack of subject matter

jurisdiction without leave to amend as futile. 76

        Mr. Snider appealed our Order as well as our Order denying him leave to file objections or

a motion for reconsideration. On October 30, 2019, Mr. Snider moved to withdraw his appeal

which our Court of Appeals granted on November 1, 2019. Three days later, Mr. Snider changed

his mind, filing a motion to withdraw his motion to withdraw his appeal. The Court of Appeals

denied the motion, construing it as a motion to reopen the appeal. Mr. Snider petitioned for

rehearing and our Court of Appeals directed Mr. Snider to move for leave to attach exhibits to his

petition for rehearing. Mr. Snider filed his motion for leave to attach exhibits to his petition for

rehearing which is presently pending.

               2. Appeal No. 19-1991.

       On May 6, 2019, Mr. Snider appealed ten orders entered by Judge Brann in Snider v.

Corbett, No. 13-1226, including the Order dismissing claims against medical Defendants and an

ADA claim against correctional officers after the settlement of Mr. Snider's claims obtained with

the assistance of counsel from the Pennsylvania Institutional Law Project. Our Court of Appeals

required Mr. Snider file a brief and joint appendix by December 30, 2019 but Mr. Snider moved

for enlargement of time. On January 7, 2020, the Court of Appeals granted Mr. Snider's motion,

allowing him a sixty-day extension to file his brief and appendix.

               3. Appeal No. 19-8048.

       On December 6, 2019, Mr. Snider appealed our September 30, 2019 Memorandum and

Order and our December 2, 2019 Order in No. 15-951 after we twice denied him an opportunity



                                                    20
 to file an interlocutory appeal. On December 26, 2019, he moved for leave to amend his petition

 for appeal due to his mental health disability and filed an amended petition the same day. On

January 10, 2020, Mr. Snider filed "Appellant's Argument in Opposition of Dismissal." These

matters remain pending. In this appeal, Mr. Snider is arguing we erred by finding him competent

to proceed in this matter as he seeks a guardian ad !item and appointment of counsel.

                4. Appeal No. 19-3942.

        On December 20, 2019, Mr. Snider again appealed our September 30, 2019 and December

2, 2019 Orders in No. 15-951. He filed these appeals notwithstanding our denial of his right of

permission to appeal. He again seeks an Order from our Court of Appeals as to appointment of a

guardian ad !item following our extensive factual review. On December 24, 2019, our Court of

Appeals advised Mr. Snider his appeal will be submitted to a panel for possible dismissal due to a

jurisdictional defect. Mr. Snider did not respond to our Court of Appeals' jurisdictional question,

instead moving for clarification of the Court's December 24, 2019 letter and a request for an

extension of time to pay his filing fee and for responding to the jurisdictional question.

        On January 10, 2020, the Court of Appeals denied Mr. Snider's motion for extension of

time to pay the filing fees as unnecessary, and ordered Mr. Snider to pay the filing fee to the

District Court or file a second motion to proceed in forma pauperis by January 22, 2020. The

Court of Appeals granted Mr. Snider's motion for an extension of time to file a response to the

Legal Division's December 24, 2019 letter regarding a possible jurisdictional defect to January 22,

2020. If Mr. Snider fails to pay the filing fee or file a motion for in forma pauperis, his appeal

will be dismissed without further notice.




                                                21
                   5. Writ of Mandamus at No. 19-3930.

         On December 24, 2019, Mr. Snider petitioned for writ of mandamus requesting the Court

of Appeals to order the United States District Court for the Western District of Pennsylvania in

Snider v. Wittig, No. 18-703 and Snider v. Gilmore, No. 18-735 to (a) docket and file his legal

documents; (b) serve court orders upon him; and (c) "Fed.R.Civ.P. 17 & appointment of Guardian

ad litem [sic]." On December 24, 2019, the Clerk of the Court issued an order deferring action on

the writ of mandamus pending the submission of the filing fee or a motion for leave to proceed in

forma pauperis within fourteen days of the order. Mr. Snider did not comply with either option.

     G. Mr. Snider's Post-Conviction Relief Act efforts in state court.

         On September 11, 2015, Mr. Snider filed a petition under the Post-Conviction Relief Act

("PCRA"). 77 Attorney Brian W. Ulmer, appointed counsel for Mr. Snider, filed an amended PCRA

petition on December 16, 2015. On November 9, 2016, the court entered an order granting the

Commonwealth's motion to dismiss Mr. Snider's amended PCRA petition. Mr. Snider appealed

the November 9, 2016 order, arguing the PCRA court erred in failing to grant him a hearing on his

claims. 78

        In his PCRA petition, first filed pro se and later amended by his counsel, he raised claims

"regarding [his] mental illness and whether his guilty plea was knowing, voluntary and

intelligent." 79   The Pennsylvania Superior Court did not address the PCRA issues, but the

procedural problems with Mr. Snider's open and unresolved notice of appeal which the Superior

Court found should have been considered as a PCRA petition. On November 21, 2017, the

Pennsylvania Superior Court remanded to the PCRA court. 80

        On remand, the PCRA court scheduled hearings for February 12, 2018, December 20,

2018, and April 1, 2019. The criminal docket from the Union County Court of Common Pleas



                                                22
 reflects a motion for appointment of new counsel filed by Attorney Ulmer but denied on June 22,

 2018; Mr. Snider's motion to stay proceedings in July 2018 pending appointment of new counsel

 denied on July 3, 2018; a second motion for appointment of new counsel filed by Mr. Snider on

 December 7, 2018 on which the court scheduled a hearing on December 20, 2018; and, Mr.

 Snider's motion for continuance or for a bifurcated hearing on December 19, 2018 denied by the

PCRA court.

        On June 7, 2019, the PCRA court denied Mr. Snider's amended PCRA petition. Mr. Snider

filed a notice of appeal on July 18, 2019. 81 Mr. Snider sought an extension of time to file his brief

granted by the Pennsylvania Superior Court. On December 31, 2019, the Pennsylvania Superior

Court ordered, within thirty days of its order, "the trial court shall conduct an on-the-record inquiry

to determine whether [Mr. Snider] wishes to proceed with Brian W. Ulmer, Esquire or prose ...

If [Mr. Snider] wishes to proceed pro se, the trial court shall determine whether [Mr. Snider's]

waiver of counsel is knowing, intelligent, and voluntary .... " The Pennsylvania Superior Court

stayed all briefing pending the trial court's determination.

    H. Mr. Snider now pro se moves to transfer and consolidate all federal cases in one
       action in the Western District before Judge Bissoon.

        We today specifically address Mr. Snider's Motions now before us to consolidate and

transfer the three cases assigned to us, Snider v. Pennsylvania Department ofCorrections, No. 15-

951; Snider v. McKeehan, No. 18-801; and the now dismissed Snider v. United States, No. 18-

1789; Judge Brann's case Snider v. Motter, No. 13-1226; and Judge Cercone's case, Snider v.

Wittig, No. 18-703 pending in the Western District with and into Judge Bissoon's case, Snider v.

Gilmore, No. 18-735 also pending in the Western District.

       In all six motions, Mr. Snider asks we, Judge Brann, Judge Cercone, and Judge Bissoon

consolidate and transfer all six cases into the later filed Snider v. Gilmore, No. 18-735 and stay all


                                                 23
 cases except Gilmore pending (1) filing of an amended complaint in Gilmore to include all claims

 and pleadings from all cases; (2) filing a "supplementary complaint" in Gilmore "setting out how

 he is currently being frustrated from presenting and litigating his claims in a meaningful way"; (3)

 filing a "motion for restraining order" seeking an order against "prison authorities to ensure [his]

meaningful opportunity to present his claims and the parties will litigate the motion"; (4) the

question of Mr. Snider's "competency, partial incapacitation, limitations imposed by his mental

health, etc [sic] and any resulting relief from the court which are current!y pending in" Snider v.

Pennsylvania Department of Corrections, No. 15-951; Snider v. Wittig, No. 18-703; and Snider v.

Gilmore, No. 18-735 will be consolidated in Gilmore and the parties will continue to litigate those

issues; (5) all motions to dismiss will be stayed until his appeals and mandamus action are resolved;

and (6) if, after resolution of the appeals and mandamus action, Judge Bissoon "feels that the

pleadings and claims presented in the consolidated amended complaint ... cannot be joined in one

action or that they would be better litigated in separate actions, the parties then litigate that issue."82

II.     Analysis

        A.      As there is only one pending case before us not on appeal, and we lack the
                ability to consolidate with other Districts, we deny consolidation without
                prejudice.

        Mr. Snider filed motions in all six pending federal cases to consolidate and transfer venue

of all cases to the Western District. Federal Rule of Civil Procedure 42 governs consolidation and

28 U.S.C. § 1404 governs transfer of venue for convenience.

       Federal Rule of Civil Procedure 42 provides a court may consolidate actions involving a

common question of law or fact and "(1) joining for hearing or trial any or all matters at issue in

the actions; (2) consolidate the actions; or (3) issue any other orders to avoid unnecessary cost or

delay." 83 Whether to consolidate actions is within the discretion of the district court. 84 We "must



                                                   24
 balance the potential for prejudice, expense, or confusion against the benefits of judicial

 economy." 85 The party moving for consolidation bears the burden of proof. 86 We "may deny a

 motion to consolidate if the common issue is not a principal one, if it will cause delay in one of

the cases, or will lead to confusion or prejudice in the trial of a case." 87

         Consolidation may only be effected by the transferee court, here Judge Bissoon in Snider

v. Gilmore, if we transferred our cases to the Western District under 28 U.S.C. § 1404(a). 88 We

may transfer venue under§ 1404(a) "[f]or the convenience of parties and witnesses, in the interests

of justice" to "any other district or division where it might have been brought .... " 89

         A plaintiff may move to transfer venue on convenience grounds under Section 1404(a). 90

"Of course, since the plaintiff chose the venue in the first place, naturally in most cases it will be

the defendant who is seeking to change it."91 Some courts within this circuit "conclud[e] that a

plaintiffs motion for change of venue should be granted only when there are changed

circumstances which have arisen since the time when the suit was instituted or when there is some

basis in the interest of justice for transfer upon balancing the various § 1404(a) factors." 92 Other

courts in this circuit "may require plaintiffs to show changed circumstances since initiating the

action, but it is not a prerequisite to transfer. Rather, courts may consider the change in

circumstances or lack thereof, as an additional factor, considered alongside the convenience and

interests of justice factors. " 93

        As the party moving for transfer of venue, Mr. Snider bears the burden of demonstrating

"(1) the case could have been brought initially in the proposed transferee forum; (2) the proposed

transfer will be more convenient for the parties and witnesses; and (3) the proposed transfer will

be in the interest of justice."94 Once Mr. Snider establishes his actions could have been brought in

the proposed district-here, the Western District of Pennsylvania-we "must weigh several



                                                  25
private and public interest factors to determine whether the balance of convenience tips in favor

of transfer" under Jumara v. State Farm Ins. Co. 95

        Jumara 's private factors include (1) plaintiffs forum preference as manifested in the

original choice; (2) defendant's preference; (3) whether the claim arose elsewhere; (4) convenience

of the parties as indicated by their relative physical and financial condition; (5) convenience of the

witnesses - but only to the extent the witnesses may actually be unavailable for trial; and (6)

location of books and records (similarly limited to the extent that the files could not be produced

in the altemati ve forum). 96

        Jumara 's public interest factors include ( 1) enforceability of the judgment; (2) practical

considerations to make the trial easy, expeditious, or inexpensive; (3) relative administrative

difficulty in the two fora resulting from court congestion; (4) local interest in deciding

controversies at home; (5) public policies of the fora; and (6) familiarity of the trial judge with the

applicable state law in diversity cases. 97

       The analysis is "flexible and individualized," and we have "broad discretion in deciding a

motion to transfer venue. " 98 Although we have broad discretion, we must not grant a motion to

transfer "without a careful weighing of factors favoring and disfavoring transfer. " 99

       As explained, we are divested of jurisdiction at least as to actions No. 15-951 and 18-1789

because of Mr. Snider's currently pending appeals in those cases. Mr. Snider offers no basis to

transfer other than convenience before one judge. Absent some basis under Jumara, we cannot

transfer venue. We may consider a motion to transfer venue after we resolve the pending motions

to dismiss Mr. Snider's complaint in No. 18-801 and after we consider the Defendants' arguments

as to why we should not transfer claims arising from SCI Somerset in the Western District. We




                                                 26
are not aware of possible grounds to transfer No. 15-951 relating to conduct entirely within this

District.

         B.      We must stay further resolution of Nos.15-951 and 18-801 given the appeal of
                 our September 30, 2019 and December 2, 2019 Orders.

         The filing of a timely notice of appeal generally divests us ofjurisdiction over issues related

to the appeal, with a few exceptions. 100 If we deem an appeal frivolous, we may continue

adjudicating the case. "A district judge who concludes that an appeal is clearly frivolous may

ignore the notice of appeal and proceed with the case as if the appeal had not been taken. To hold

otherwise would enable a party to manipulate the court with dilatory tactics." 101

        Our Court of Appeals, in several circumstances, held District Court judges may retain

jurisdiction upon finding an appeal frivolous. An appeal from an order denying a motion for

arbitration "will not stay the district court proceedings if it is 'frivolous or forfeited. '" 102 A

frivolous appeal from denial of a double jeopardy motion also fails to divest district courts of

jurisdiction. 103 District Courts in our circuit retain jurisdiction upon finding appeals of other orders

frivolous. 104

        Our Court of Appeals defined "[a] matter is not frivolous if any of the legal points are

arguable on their merits." 105 If an appeal raises any legal points which are arguable on their merits,

the appeal is not frivolous, and we may not proceed while the appeal is pending.

        We twice denied Mr. Snider permission to file an untimely interlocutory appeal of our

September 30, 2019 Order denying the appointment of a guardian ad !item. We carefully studied

the records of his present capacity including the lack of a finding from any medical professional.

After our examination of his medical records and consistent with our understanding of the

governing law under Fed.R.Civ.P. 17, we found no basis for finding a volunteer guardian ad !item

who would then possibly hire a volunteer lawyer. We also are familiar with the variety of his


                                                  27
 arguments; he is always mindful of timely filings and seeks redress. His arguments often lack

merit. But he proceeds as he is entitled to. He disagrees and now asserts he needs a guardian. He

is appealing our September 30, 2019 Order denying him a guardian and is now seeking a second

bite at the apple before Judge Bissoon in the Western District.

        His legal points are marginally arguable. Given the nature of his arguments he is not

competent notwithstanding our interlocutory orders, we err on the side of caution. We do so with

hesitation. The over seventy Defendants in No. 15-951 moved to dismiss. The Defendants in No.

18-801 moved to dismiss. We await Mr. Snider's briefing in No. 15-951. The motions in No. 18-

801 are ripe for decision. All Defendants wish to progress and resolve the claims. We trust our

Court of Appeals will timely address the pending appeals of our interlocutory orders filed without

permission and we will then have this issue behind us. Until then, we will stay further review of

the pending motions to dismiss in both Nos. 15-951 and 18-801.

III.    Conclusion

        For almost seven years, prisoner Joel Snider has pro se files a flurry of papers in this

District often arguing he needs counsel and now pursuing appointment of a guardian ad !item.

When Judge Brann found counsel to volunteer on Mr. Snider's behalf, counsel settled his claims,

some of which are nevertheless included in his complaint in No. 15-951, but Mr. Snider is now

seeking to challenge that settlement and representation provided by his volunteer counsel. Mr.

Snider's civil cases before us arise from the same general claims, but rather than allow us to address

his claims he continues to appeal interlocutory decisions he views as adverse. In doing so, he

repeatedly divests us of jurisdiction and further delays resolving his claims some of which focus

on the right to counsel for allegedly mentally impaired persons in our civil cases. We recognize




                                                 28
 the importance of this civil rights issue under the ADA as described by our Court of Appeals in

 Geness.

        We cannot consolidate our cases in this District into two later filed cases in the Western

District of Pennsylvania. We may consolidate cases in our active docket into the first filed matter

in this District. But Mr. Snider's first filed matter in 2013 before Judge Brann is now in the Court

of Appeals and his second filed matter before us at No. 15-951 is also now on appeal. The appeal

from Judge Brann's Order is from a final dismissal Order which, if affirmed by our Court of

Appeals, would end further prosecution unless the Supreme Court accepted review. We are

currently faced with the nine motions to dismiss in No. 15-951 as fully ripe as are the two motions

to dismiss in No. 18-801. But given Mr. Snider's appeal of our September 30, 2019 Order finding

no grounds to appoint a guardian ad !item based on the medical records and our extensive factual

findings, we must defer to our Court of Appeals to resolve his challenge to our findings. As such,

we must further delay and stay the resolutions of the motions to dismiss in No. 15-951. While there

is no pending appeal precluding us from addressing the pending and briefed motions to dismiss in

No. 18-801, the issues are the same and we cannot distinguish Mr. Snider's alleged lack of

competency to proceed in No. 15-951 with a competency to proceed in No. 18-801.

       In sum, we have long recognized resolving Mr. Snider's claims requires a substantive

review of his claims beyond the procedural dance created by his activity. He is litigating in several

courts with several cases. He creates this disorder and then seeks extensions and claims he cannot

manage his litigation. He disavows lawyer advice and then seeks a guardian who will need a

lawyer. But as Mr. Snider is now before our Court of Appeals on five different matters, we cannot

proceed while he appeals our findings of his competence to proceed without a guardian ad !item.

In the accompanying Orders, we deny Mr. Snider's Motion to consolidate, but stay the proceedings



                                                29
 in Nos. 15-951 and 18-801. We will not accept further pleadings or motions other than those

 seeking immediate relief under the Prison Litigation Reform Act unless so directed by our Court

of Appeals after its review.


 1
 902 F.3d 344 (3d Cir. 2018). In a later, currently pending appeal in Geness, No. 19-2253, our
Court of Appeals is revisiting this issue in the context of the potential ADA liability of the
Administrative Office of Pennsylvania Courts relating to access to the courts for mentally ill
persons but in the state court criminal procedures.
2
 Commonwealth v. Snider, No. 2013 MDA 2016, 2017 WL 5938815, at *1 (Pa. Super. Ct. Nov.
21, 2017).



4
  Id; see also ECF Doc. No. 277-3 at 2-3 (we use the pagination assigned by the CM-ECF
docketing system).
5 ECF Doc. No. 237 at ,r,r 81-96 (Second Amended Complaint in No. 15-951). Mr. Snider alleges
an unrelated lawsuit brought by the Disability Rights Network for prison abuses of inmates with
mental health disabilities by "warehousing them in solitary confinement" evidences the "general
attitude" of the Pennsylvania Department of Corrections and its employees toward disabled
inmates. ldat ,r,r 97-104.
6
     ldat,r81.
7
     Id at ,r,r 82, 92.
8
     Id at ,r 91.
9
     See ECF Doc. No. 222 in No. 13-1226.
10
     Id at ,r 22.
11
     ECF Doc. No. 277-3 in No. 15-951.
12
  ECF Doc. No. 277-4 in No. 15-951 at 2-27 (using the pagination assigned by the CM-ECF
docketing system).
13
     Id at 13.
14
     Id. at 22-27.

15
     Id. at 27.


                                              30
 16
      ECF Doc. No. 237 at 'i['i[ 7, 169, 170, 147-224 in No. 15-591.
 17
  Mr. Snider names the Unified Judicial System of Pennsylvania as the defendant for the alleged
conduct of the Court of Common Pleas of Union County. Id. at 'if 14. Union County is in this
District.
 18
      Id. at 'if 224.
19
      Id. at 'i['i[ 8, 275-276, 277-288.

20
      Id. at 'i['i[ 275-76.

21
      Id. at 'i['i[ 277-88.
22
      Id. at 'i['i[ 154,274.

23
      Id. at 'if 274.
24
      Id. at 'i['i[ 105-146, 147-224.

25
      Id. at 'if 169.
26
      Id. at 'i['i[ 266-270.

27
      Id. at 'i['i[ 271-273.

28
      Id. see e.g. 'i['i[ 148, 151, 181,193,208,216,228, 235-238, 244,248, 251-256, 292.
29
   Id. at 'i['i[ 105-146. Allegations regarding conditions of confinement and retaliation during this
time period are the subject of Mr. Snider's action Snider v. Motter, No. 13-1226 pending before
the Honorable Matthew Brann. After counsel from the Pennsylvania Institutional Law Project
entered her appearance on behalf of Mr. Snider, the parties reached a settlement and agreed to a
dismissal of the case on March 27, 2019. Mr. Snider then filed a notice of appeal challenging,
among other orders, the stipulation of dismissal upon the parties' settlement. Mr. Snider's appeal
is currently pending in the Court of Appeals at No. 19-1991. Mr. Snider concedes "[t]he content
of this abuse has been litigated in Snider v. Motter, No. 13-1226 resulting in settlement. However
the sequence ofretaliatory transfer out of discrimination, from [Snyder County Prison] to [Clinton
County Correctional Facility] and from [Clinton County Correctional Facility] to [Pennsylvania
Department of Corrections] has not been litigated." ECF Doc. No. 237 at 114, n.14.

In his Second Amended Complaint in Snider v. Motter, No. 13-1226, Mr. Snider alleges Warden
Jaqueline Motter, Clinton County Correctional Facility, correctional officers, and nurses violated
Mr. Snider's rights under the Eighth and Fourteenth Amendments and the ADA during pre-trial
detention by using excessive force, deliberate indifference to medical needs, and discriminated
against him on the basis of his disability by failing to provide him with a reasonable
accommodation in violation of Title II of the ADA. See ECF Doc. No. 222 (Second Amended
                                                  31
 Complaint) in No. 13-1226. Mr. Snider alleges "numerous incidents ofretaliation and harassment
 related to his religion and mental illness during his incarceration" at the Clinton County
 Correctional Facility. Id at~ 22. The Clinton County Correctional Facility is in this District.

 30
       ECF Doc. No. 237 ~~ 105-146.

 31
       SCI Camp Hill is in this District.

 32
       ECF Doc. No. 237 at ,r,r 171-224.
 33
      SCI Coal Township is in this District.

34
      SCI Greene is in the Western District of Pennsylvania.

35
      SCI Waymart is in this District.

36
      ECF Doc. No. 237 at ,r,r 225-262.

37
      ECF Doc. No. 246.



39
      ECF Doc. No. 274.

40
      ECF Doc. No. 291.
41
      ECF Doc. No. 92 at p.18.
42
      ECF Doc. No. 356.

43
      ECF Doc. No. 28 in No. 18-801.
44
      SCI Somerset is in the Western District of Pennsylvania.

45
      ECF Doc. No. 28, Introduction at 2.

46    Id.

47
     ECF Doc. No. 1 at 1 in No. 18-1789.

48
     ECF Doc. Nos. 5, 8.

49
     ECF Doc. No. 11.

50
   ECF Doc. No. 10. Our Memorandum provides a more detailed background of Mr. Snider's
three lawsuits in this District.
                                                  32
 51
       ECF Doc. No. 23.

 52
      ECF Doc. No. 24.

 53
      ECF Doc. No. 25.
 54
   ECF Doc. No. 27. Mr. Snider sought to amend his complaint to bring claims against the United
 States, the District Court, and former Acting Attorney General Whitaker, in his official capacity,
 for violations of Titles II and III of the ADA, 42 U.S.C. §§ 12132, 12182. ECF Doc. No. 23-1.

 55
      ECF Doc. No. 47.

 56
      ECF Doc. No. 246 in No. 15-951.
 57
      ECF Doc. No. 248.

 58
      Id. at 2.

 59   Id.

60
      ECF Doc. No. 254.

61
      Id. at 4.
62
      ECF Doc. No. 71 (Snider v. Wittig).
63
  ECF Doc. No. 92. It is unclear which documents are the operative complaint. On December
23, 2019, Judge Lenihan ordered the United States Marshal to mail a copy of the original complaint
(ECF Doc. No. 14) and the Supplement (ECF Doc. No. 71), notice of lawsuit and request for
waiver of summons, and waiver, to defendants as directed by Mr. Snider. See ECF Doc. No. 90.
64
      ECF Doc. No. 71, Introduction at 1-2.
65
      Id at 2.
66
      42 U.S.C. §§ 2000cc, et seq.

67
      ECF Doc. No. 71.

68
      ECF Doc. No. 89 in Snider v. Gilmore.
69
      ECF Doc. No. 95.

70
      ECF Doc. No. 85.

71
      ECF Doc. No. 90.
                                               33
    72   ECF Doc. No. 102.

    73
         Compare ECF Doc. No. 92 with ECF Doc. No. 93.

    74
         ECF Doc. No. 109.

    75
         ECF Doc. No. 1 at ,r 197.

    76
         ECF Doc. No. 10, 11.

    77   42 Pa. C.S. § 9541 et seq.

    78
      Commonwealth v. Snider, No. 2013 MDA 2016, 2017 WL 5938815, at* 1 (Pa. Super. Ct. Nov.
    21, 2017).

    79   Id.

80
         Id. at *2.
81
         Commonwealth v. Snider, 1161 MDA 2019 (Pa. Super. Ct.).
82
   See Snider v. Pennsylvania Department ofCorrections, No. 15-951 at ECF Doc. No. 389; Snider
v. McKeehan, No. 18-801 at ECF Doc. No. 90; Snider v. United States, No. 18-1789 at No. 48;
Snider v. Motter, No. 13-226 at ECF Doc. No. 379 (Brann, J.); Snider v. Wittig, No. 18-703 at ECF
Doc. No. 94 (Cercone, J. W.D. Pa.); and Snider v. Gilmore, No. 18-735 at ECF Doc. No. 115
(Bissoon, J. W.D. Pa.)

83
         Fed.R.Civ.P. 42(a).
84
  Easterday v. Federated Mut. Ins. Co., No. 14-1415, 2015 1312684, at *2 (E.D. Pa. Mar. 24,
2015).

85
  Id. (citing Mincy v. Chmielewski, No. 05-292, 2006 WL 1997457, at *2 (M.D. Pa. July 17,
2006)); Demchak Partners Ltd. P'ship v. Chesapeake Appalachia, LLC., No. 13-2289, 2014 WL
4955259, at *10 (M.D.Pa. Sept. 30,2014) (citing Mincy, at *2).

86
 Easterday, 2015 WL 1312684 at *2 (citing McClenaghan v. Turi, No. 09-5497, 11-3761, 2011
WL 4346339, at* 1 (E.D. Pa. Sept. 16, 2011)).
87
     Easterday, 2015 WL 1312684 at* 2.
88
         8 MOORE'S FEDERAL PRACTICE- CIVIL§ 42.11 [2][a] (2019).

89
     28 U.S.C. § 1404(a).

9
    o 17MOORE'SFEDERALPRACTICE-CIVIL§ 111.16[1] (2019).

                                                 34
 91   Id.

 92
   See e.g. Valido-Shade v. Wyeth LLC, No. 12-2003, 2014 WL 4794967, at* 2 (E.D. Pa. Sept. 26,
 2014) (denying plaintiffs' motion for transfer of venue under§ 1404(a)); James v. Daley & Lewis,
 406 F. Supp. 645, 648 (D.Del. 1976) (denying plaintiffs motion for change of venue because
 plaintiffs articulated reasons for transfer did not arise after filing action).
 93
    See Fuller v. Insys Therapeutics, Inc., No. 17-7877, 2018 WL 4275992, at* 2, nn. 32, 33 (D.N.J.
 Sept. 6, 2018) (collecting cases) (denying plaintiffs motion to transfer venue). But see Great W
 Mining & Mineral Co. v. ADR Options, Inc., 882 F. Supp. 2d 749, 756-57 (D. N.J. 2012) (requiring
 plaintiff seeking to transfer venue under § 1404 to demonstrate a change in circumstance since the
 filing of the action warranting a change of venue and denying plaintiffs motion for change of
 venue).
 94
   Weedon v. Godlewski, No. 13-7461, 2016 WL 538232, at *2 (E.D. Pa. Feb. 11, 2016) (citing
28 U.S.C. § 1404(a); Jumara v. State Farm Ins. Co., 55 F.3d 873, 879 (3d Cir. 1995); Shutte v.
Armco Steel Corp., 431 F.2d 22, 25 (3d Cir. 1970)).
95
      Id. (citing Jumara, 55 F.3d at 879-80).
96
      Jumara, 55 F.3d at 879 (citations omitted).

97
      Id. (citations omitted).
98
   Weedon, 2016 WL 538232 at * 2 (citing Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29
(1988)).
99
      Id. (citing Shutte, 431 F.2d at 24-25).
100
   Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982), lvfary Ann Pensiero v. Lingle,
847 F.2d 90, 97 (3d Cir. 1988).

IOI   20 MOORE'S FEDERAL PRACTICE - CIVIL § 303.32 (2019).
102
   Tae In Kim v. Dongbu Tour & Travel, Inc., 529 F. App'x 229,233 (3d Cir. 2013) (citing Ehleiter
v. Grapetree Shores, Inc., 482 F.3d 207,215 n.6 (3d Cir. 2007)).
103
      United States v. Leppo, 634 F.2d 101, 105 (3d Cir. 1980).
104
    See United States v. Wilkes, 368 F. Supp. 2d 366, 367 (M.D. Pa. 2005) (interpreting Leppo to
apply to any patently frivolous appeal). See also Death Row Prisoners v. Ridge, 948 F. Supp. 1282,
1286 (E.D. Pa. 1996) (applying Leppo's reasoning, preventing the delay of judicial proceedings
for tactical reasons, to interlocutory Eleventh Amendment appeals).
105
   Dreibelbis v. Marks, 675 F.2d 579, 580 (quoting Anders v. California, 386 U.S. 738, 744
(1967)).
                                                    35
